Exhibit SALES CONSULTING AGREEMENT THIS SALES CONSULTING AGREEMENT (“Agreement”)is entered into by and between Amerivon Holdings, LLC, a Nevada limited liability company (“Amerivon”), and aVinci Media, LC, a Utah limited liability company (“aVinci”), effective as of July 1, 2008 (the “Effective Date”). RECITALS A.The parties entered into a Sales Representation Agreement, on or about July 1, 2007, and desire to terminate such agreement in its entirety with the $5,000 advanced by aVinci to Amerivon being deemed earned by Amerivon and constituting payment in full for all fees earned from July 1, 2007 through June 30, B.aVinci and Amerivon desire to enter into a new agreement whereby Amerivon will provide retail sales channel consulting services including identifying, introducing and helping aVinci negotiate agreements both directly with mass retailers and with sales representatives and organizations where needed to sell into mass retailers as set forth and agreed to herein. Based upon the foregoing and the mutual covenants contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties intending to be legally bound hereto agree as follows: AGREEMENT 1.Services. The retail sales channel consulting services to be provided under this Agreement by Amerivon include identifying, introducing, helping aVinci negotiate agreements with sales representatives and organizations that can sell aVinci products into mass retailers, and helping coordinate the efforts of contracted sales representatives and organizations (collectively the “Services”). 2.Term.The term of this Agreement is one year from the Effective Date subject to automatic extensions from year-to-year thereafter unless cancelled at least 30 days before the end of the then current term upon written notice from one party to the other and also subject to cancellation as provided herein. 3.Fees.In exchange for the Services, aVinci will pay Amerivon 1.25% of aVinci’s “Net Sales” generated through “Mass Retail” (“Fees”). “Mass Retail” means any retailer having more than 100 physical store locations.“Net Sales” means revenue generated to aVinci through aVinci product sales in Mass Retail less any discounts, freight, promotional allowances, returns, non-payments, rebates and other customary allowances. 3.1Fee Payment.aVinci will pay any Fee due to Amerivon within 30 days of the end of the month during which Fees are earned and collected.In the event a Fee is paid or not ultimately collected or all or any part is refunded, aVinci will recover the amount of the Fee paid from Amerivon in the form of offsets to Fees owed on other business.All Fees will be paid less any required federal, state, or other required withholdings. 3.2Options.aVinci previously granted Amerivon 1,500,000 options (pre-merger with Secure Alliance Holdings Corporation) in conjunction with the previous Sales Representation Agreement which are the subject of a separate Stock Option Agreement.Such options continue hereunder with the parties acknowledging that such options on a post-merger basis would allow Amerivon to purchase up to 653,222 shares of common stock in each of the years 2008 and 2009 upon achievement of certain benchmarks in Net Sales generated in Mass Retail in 2008 and 2009. The benchmarks for 2008 are set forth on Exhibit
